Citation Nr: 0305988	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  99-11 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for left ankle disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1963, with a period of active duty for training from 
October 1957 to April 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran's claim was remanded for 
additional development in October 2000.  It is again before 
the Board for appellate review.

The Board notes that at the time the veteran's case was 
before the Board in October 2000 the veteran had a claim of 
service connection for a right ankle disability on appeal.  
The Board restyled the issue as an application to reopen a 
previously denied claim in light of a prior final denial of 
service connection by the Board in January 1992.  While the 
claim was in a remand status, the veteran submitted a 
statement in December 2000 wherein he said that this right 
ankle issue was no longer an issue he claimed.  He submitted 
a second statement in October 2002 in which he stated that he 
was not claiming a disability of the right ankle.  In light 
of these statements, the Board finds that he no longer 
desires to pursue the right ankle issue on appeal.  38 C.F.R. 
§ 20.204(b), (c) (2002).

Finally, the Board notes that the veteran submitted a claim 
for vocational rehabilitation training in August 1998.  There 
is no indication in the claims folder that any action was 
taken on the claim.  Accordingly, the issue is referred to 
the RO for such further development as may be necessary.


FINDINGS OF FACT

1.  The veteran earned a parachutist badge during his 
military service.

2.  The veteran's service medical records are negative for 
any evidence of a left ankle injury or trauma.

3.  The veteran suffered a fracture of the left ankle in 
1992.  He has had multiple surgeries for residuals from that 
injury.  This is the first evidence of any left ankle 
disability after service.

4.  The veteran's current left ankle disability is not 
attributable to his military service.


CONCLUSION OF LAW

The veteran's left ankle disability is not the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107(West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from January 1960 to 
January 1963.  The veteran's DD 214 and service medical 
record (SMR) entries also document a period of service with 
the U. S. Marine Corps (USMC) Reserve from September 1957 to 
January 1960.  The veteran's DD 214 shows that, although 
serving in the USMC, he completed the U. S. Army's Infantry 
School, to include a basic airborne course, in August 1961.  
The veteran earned a parachutist's badge in August 1961.  

The veteran's SMRs are negative for any type of ankle injury 
in service.  A September 1961 entry noted that the veteran 
complained of back pain as the result of a fall.  The entry 
appears to show that the veteran had made a parachute jump 
and landed in a tree.  He then fell to the ground.  The 
veteran had pain in his lower back and his symptoms were 
treated with medications and heat.  The veteran was treated 
in August 1962 for a fracture of the shaft of the proximal 
phalanx of the right foot.  The veteran was injured while 
participating in judo training.  The veteran's toe was 
splinted for two weeks.  A January 1963 separation physical 
examination is negative for problems related to the veteran's 
ankles.

The veteran submitted his original claim for entitlement to 
disability compensation benefits in February 1987.  He made 
no reference to any type of ankle disorder as part of his 
claim for benefits.  The veteran was granted service 
connection for residuals of a fracture of the left radial 
head in May 1987.

The veteran submitted a claim in March 1991 wherein he said 
that he wanted to establish service connection for a leg 
condition.  He said that the condition was caused by hairline 
fractures in his leg from 45 parachute jumps in service.  

The veteran was afforded a VA orthopedic examination in May 
1991.  The examiner reported that the veteran was five years 
status-post a twisting injury to the right ankle.  The 
veteran suffered an unstable fracture of the right ankle at 
that time and had distal fibula open reduction internal 
fixation (ORIF) and deltoid repair.  X-rays of the right leg 
were interpreted to show internal fixation in a fracture of 
the lateral malleolus of the fibula.  The examiner provided 
an assessment of status-post right ankle fracture.  No 
opinion was provided that the injury was related to service 
or that any physical activity in service contributed to the 
veteran's fracture in 1986.

Service connection for a right ankle disability was denied in 
May 1991.  The veteran appealed the denial.  In comments 
submitted with his substantive appeal in July 1991, the 
veteran related an event in service where his parachute did 
not open until he was 200 feet above the ground.  This caused 
him to have a hard landing.  He said that he was knocked out 
and sprained his ankle at the time.  He said that his ankle 
was never the same after that.  The veteran said that it was 
a VA doctor's opinion that he should have stopped jumping 
after that injury and that the veteran had a number of 
hairline cracks [in his bones] before his major break.  

The veteran's claim for service connection for a right ankle 
disability was denied by the Board in January 1992.  The 
Board noted that there was no evidence of an ankle problem 
during service and that there was no evidence of postservice 
treatment of the ankle.  

The veteran submitted a claim in November 1997.  He requested 
that he be examined for the purpose of reevaluating his 
service-connected degenerative arthritis.

The veteran submitted a statement in February 1998 wherein he 
reported that he and his wife were currently residents at 
Clark Manor Convalescent Center.

The veteran submitted a claim for nonservice-connected 
pension benefits in April 1998.  He reported being treated 
for arthritis in the last 12 months and being hospitalized at 
Methodist Hospital in the last 12 months.

The veteran was afforded a VA orthopedic examination in April 
1998.  The veteran gave a history of performing parachute 
jumps in service and recalled no specific injury to either 
ankle other than the repetitive trauma associated with the 
multiple jumps.  The veteran said that he did well until 
1986.  He said that he fell down some steps and fractured his 
right ankle.  The examiner noted that the ankle was treated 
with surgical repair.  The veteran complained of pain with 
weight bearing in the right ankle.  In regard to the left 
ankle, the veteran suffered an ankle fracture in 1992 after 
he slipped on some ice.  He was surgically treated for the 
fracture.  The veteran continued to experience pain and 
limitation of motion in the left ankle.  The diagnoses were 
status-post surgery for ankle fracture bilaterally with post-
traumatic arthritis and retained prosthetic equipment with 
symptoms and functional incapacity most marked on the left.  
The examiner offered no opinion to link the ankle fractures 
to any incident of service or to say that repetitive ankle 
trauma in service led to a weakening of the ankle/leg bones 
so as to lead to the fractures.

The RO issued a rating decision in July 1998 that denied 
entitlement to service connection for bilateral ankle 
disabilities.  The "claim" was the April 1998 VA 
examination that provided evidence regarding the veteran's 
ankle complaints.  The rating decision noted that the veteran 
had withdrawn his claim for an increased rating for his left 
elbow disability at the April 1998 VA examination.  The 
rating decision further noted that jurisdiction was declined 
in regard to the veteran's nonservice-connected pension claim 
as the veteran only had peacetime service.  

Notice of the rating action was provided to the veteran in 
July 1998.

The veteran submitted a statement in August 1998.  He said 
that both his civilian and VA doctors did not believe that 
his falls were of a nature as to cause more than a turn of 
the ankle or a sprain of the ankle.  He said that the bones 
of his ankle revealed evidence of previous trauma in the form 
of vertical hairline cracks.  He said that, other than his 
military service, he had not been involved in activity that 
would have produced any lasting trauma.  The veteran related 
the story of his eighth jump where he was knocked unconscious 
because his parachute opened only 200 feet above the ground.  
He said that he taken to the base hospital where his head, 
back, and neck were x-rayed.  His ankles were not x-rayed at 
that time.  He said his doctors had told him that the long-
run effects of trauma need not appear until he was old enough 
to start losing calcium in his bones due to aging.  The 
veteran said that he engaged in strenuous physical activity 
in the military as part of his assignment with the 2nd Force 
Reconnaissance (force recon) unit.  This included fifty-mile 
hikes with combat loads.  The veteran said that he wanted an 
increase in his 10 percent rating to 20 percent so that he 
could get vocational rehabilitation.  

The veteran submitted a statement in December 1998 and asked 
that the RO reconsider the July 1998 rating decision.  The 
veteran said that he had over 45 parachute jumps in service 
and that he continuously complained about his ankles, feet 
and legs, and severe pain.  He said that he now had post-
traumatic arthritis related to his activities in service.  He 
said that he would submit medical evidence to support his 
contentions.  He also said that his SMRs documented his 
assertions.

The RO wrote to the veteran in December 1998 and informed him 
that his claim would be reconsidered when he submitted the 
medical evidence he alluded to in his statement.  Otherwise, 
no further action would be taken.

The veteran submitted a statement in June 1999.  He said that 
he was disabled due to "status[-post] fusion caused by 
post[-]traumatic arthritis."  He said that his doctors say 
this was partly caused by the stress on his ankles in 
service.  He again noted that he participated in strenuous 
activity in service to include 50-mile marches at times and 
routine 30-35 mile marches.  

The veteran's case was originally certified on appeal to the 
Board in July 1999.  The veteran submitted argument and 
evidence directly to the Board in August 1999.  Included in 
the submission were medical records from Method Hospital of 
Chicago dated in July 1998.  The records related to treatment 
provided for the veteran's left ankle.  The treatment 
consisted of removal of hardware from prior surgery.  There 
was no reference to link the veteran's current condition, or 
the prior fracture, to anything related to the veteran's 
military service.

The veteran also included a substantially complete copy of a 
decision from a Social Security Administration (SSA) 
administrative law judge (ALJ) that determined that the 
veteran was disabled as of October 1997.  The decision noted 
a number of physical conditions as causing the veteran's 
disability status, to include traumatic arthritis of the left 
ankle and status-post left ankle fusion.  However, there was 
no reference to the effect that the left ankle condition was 
related to service.  The decision did cite to the history of 
ankle fractures in 1986 and 1992.  There is no statement of 
an ankle condition prior to 1986.

The veteran submitted additional medical evidence to the 
Board in December 1999.  He submitted a copy of a VA 
outpatient podiatry treatment record dated in November 1999.  
The entry noted that the veteran was being evaluated for 
bilateral ankle conditions.  The examiner reported that the 
veteran said that he had multiple parachute jumps in service.  
The examiner said that this type of activity would cause DJD 
to manifest in patients sooner than with patients that did 
not participate in such activity.  The examiner noted the 
veteran fractured his right ankle in 1986 and his left ankle 
in 1992.  The examiner added that ankle instability, due to 
parachute injuries, could cause increased chance of ankle 
fracture down the road.  

The veteran also submitted a statement wherein he said that, 
because he was also a radioman in service, he would carry a 
heavier load when he parachuted, sometimes the load was 100-
200 pounds.  This heavier load would cause "extra" trauma 
to his ankles and knees.

The Board remanded the veteran's claim in October 2000.  The 
remand noted the veteran's several statements that he had 
been told by several physicians that his current ankle 
problems could be traced to trauma to his ankles in service 
from parachute jumping.  The remand directed that the veteran 
should be contacted and advised to procure evidence to show 
that his current bilateral ankle disorders were related to 
service.

Associated with the claims folder in April 2000, while the 
case was pending before the Board, was a VA hospital summary 
for a period of hospitalization in April 2000.  The summary 
reported that the veteran underwent left ankle arthroplasty 
with implant.  There was no reference to any aspect of the 
veteran's left ankle condition being related to service.  

The RO wrote to the veteran in December 2000 in keeping with 
the directions from the Board remand.  The veteran was 
advised to submit statements from any health care providers 
who had advised him that any current ankle disability was 
related to service.  He was also asked to indicate if any 
physician, other than the VA physician from November 1999, 
had told him that there might be a relationship between his 
current ankle disorders and his military service.  There is 
evidence in the claims folder that the letter was returned.

The veteran submitted a statement in December 2000.  In his 
statement the veteran described his current problems with his 
left ankle.  The veteran also said that, although he was 
found to be disabled by SSA, he did not collect any payments 
to the income limitations.  The veteran went on to describe 
how he fractured his right ankle in 1986.  He said that he 
thought he had only sprained the ankle in the fall; but, when 
the swelling did not go down he sought treatment and was told 
it was fractured.  He felt this was proof of how his bones 
had been weakened from the trauma in service.  He again noted 
the vigorous physical activities that were required for him 
to maintain his status as a member of a recon force in 
service and opined that they contributed to his left ankle 
trauma.  

The RO wrote to the veteran in February 2001 and advised him 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The veteran was informed of VA's duty to 
provide notice and duty to assist him in the development of 
his claim.  The veteran was advised of the evidence required 
to substantiate his claim, namely evidence of an injury or 
disease in service, a current disability, and evidence to 
connect his current disability to an injury or disease in 
service.  He was further informed that the relationship was 
usually best shown by medical records or a medical opinion.  
The veteran was requested to identify any other physician 
that had told him of a relationship between his activities in 
service and his current ankle disorder.  The RO informed the 
veteran that he could provide the evidence or request the RO 
to obtain any outstanding evidence he identified.  

The veteran responded to the RO's letter in March 2001.  The 
veteran submitted copies of VA treatment records dated in 
November 2000.  The records included a statement from a 
podiatrist that was nearly identical to the statement 
provided in November 1999.  The podiatrist noted the 
veteran's history of parachute jumping in service.  The 
podiatrist said that this type of activity would cause DJD to 
develop in individuals sooner that in individuals that did 
not partake in such activity.  The podiatrist noted that the 
veteran initially fractured his left ankle in 1992 with ORIF, 
followed by fusion in 1998.  The veteran had left ankle 
arthroplasty and joint implant in 2000.  The podiatrist 
concluded that "ankle instability due to parachute injuries 
could cause increased chance of ankle fracture later down the 
road."

Associated with the claims folder is a copy of a letter from 
the veteran to the President.  The letter was received by the 
RO in March 2001.  In the letter the veteran repeated his 
assertion that his physical activities in service contributed 
to a weakness of his ankle bones that contributed to his 
fractured ankle in 1992.

The RO responded to the veteran's letter to the President in 
April 2001.  The veteran was informed of the status of his 
appeal - the RO was in the process of obtaining medical 
records from sources identified by the veteran.  He was also 
informed that he still needed to provide a statement from a 
health care provider regarding the relationship between his 
current ankle disorder and his military service.

In a separate letter, dated in April 2001, the RO informed 
the veteran that his medical records were requested from 
Methodist Hospital of Chicago.  He was also informed that his 
records were requested from the SSA.  

The veteran submitted a statement in June 2001 transmitting a 
complete copy of the September 1998 SSA decision in his case.  
The veteran said that he thought this was the type of records 
sought by the RO.  The veteran also noted that he still was 
not in receipt of any disability benefits because his wife's 
income was above a certain amount.  The copy of the SSA 
decision was missing page two of the decision.  However, the 
copy of the SSA decision previously submitted contained page 
two.  In short, the decision established that the veteran was 
found to be disabled as of October 1997 due to degenerative 
arthritis of the left knee, traumatic arthritis of the left 
ankle, and status post left ankle fusion.  There was no 
mention of any possible nexus between the veteran's left 
ankle disorder and his military service.

The RO notified the veteran that the records from Methodist 
Hospital of Chicago had not yet been received in July 2001.  
The veteran was advised that he might have to obtain the 
records on his own.  The veteran responded to the RO in July 
2001 that he noted his treatment at Methodist Hospital as 
part of his medical history.  He said that his left ankle 
fusion there was a failure and had no bearing on his present 
condition.

Treatment records from Methodist Hospital of Chicago were 
received later in July 2001.  The records covered a period of 
treatment from November 1997 to February 1999.  The records 
documented treatment provided to the veteran related to his 
left ankle.  There was no mention of a connection of any type 
between the veteran's military service and any current left 
ankle disorder.  

The veteran's representative submitted a request that the 
veteran be afforded a VA compensation and pension (C&P) 
examination for "all issues" in June 2002.

The veteran was scheduled for the requested examination.  An 
October 2002 notation from the VA medical center (VAMC) 
reported that the veteran wrote a letter stating that he 
could not come to the VAMC for an examination. 

The veteran submitted a statement in October 2002.  The 
veteran again asserted that his extremely strenuous physical 
training in service caused him to develop hairline cracks in 
the bones of his ankles.  The veteran also said that his 
service was not wholly responsible for his ankle problems but 
that his service contributed to the problems.  He felt that 
the two VA podiatrists had provided support for this 
conclusion.  The veteran said that his claim was not about 
money.  He wanted recognition of service above and beyond the 
average trooper.

II.  Analysis

The veteran alleges that multiple (45) parachute jumps in 
service caused hairline cracks in, and weakening of, the 
bones of his ankles and lower legs.  The weakening of the 
bones predisposed him to fracture his left ankle in 1992.  
The veteran has subsequently had several surgeries since the 
initial injury.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's SMRs are negative for any type of ankle injury.  
While the veteran has related an incident of his parachute 
opening at low altitude and that he was knocked unconscious 
upon landing, requiring transport to the base hospital for x-
rays, there is nothing in the SMRs to support that 
contention.  Further, he said that he suffered an ankle 
sprain and was placed on crutches for a period of time.  
Again, there is no evidence in the SMRs to reflect treatment 
for a sprained ankle.  (The veteran was placed on crutches 
for a fracture of his right little toe.)  The SMRs do 
document an incident where the veteran fell after being 
caught up in a tree.  The injuries were described as relating 
to his back and the gluteal area.  

The first evidence of a left ankle problem after service was 
presented at the April 1998 VA examination.  At that time the 
veteran gave a history of a fracture of the left ankle in 
1992.  There was no history provided of any left ankle 
problems prior to that time.  The April 1998 VA examination 
reported that the veteran was status-post ankle fracture with 
post-traumatic arthritis and retained prosthetic equipment.  
The examiner did not link the 1992 fracture or any residuals 
to the veteran's period of service.

The records from Methodist Hospital of Chicago provide 
documentation of treatment for the veteran's left ankle.  
However, there is no opinion linking any aspect of the 
veteran's left ankle problems to his military service.  
Moreover, there are multiple x-ray reports of the left ankle.  
None of the reports provide evidence of hairline fractures of 
the bones of the left leg or ankle.

The VA treatment records associated with the claims folder, 
most notably the November 1999 and November 2000 podiatry 
entries, provide little support for the veteran's claim.  The 
two podiatrists both noted the veteran's strenuous physical 
activities in service and opined that such activities do 
cause degenerative arthritis to manifest itself sooner in an 
individual who engages in such activities as opposed to 
someone who does not.  Neither podiatrist stated that the 
veteran's diagnosed DJD was due to his activities in service.  
Further, the podiatrists said that ankle instability due to 
parachute injuries could cause increased chance of an ankle 
fracture at a later date.  See Moffitt v. Brown, 10 Vet. App. 
214, 228 (1997) (physician's opinion that "renal 
insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim).  Neither podiatrist noted that the veteran did in 
fact suffer from ankle instability in service.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence.").  Moreover, neither examiner stated that 
the veteran's left ankle fracture was the result of 
instability that was caused at any time, whether in service 
or not.  As the veteran has related in several statements, he 
slipped on some ice in 1992 and fractured his left ankle.  
Neither podiatrist opined that the veteran's fracture was due 
to anything other than his slipping on the ice.  

The SSA decision did not provide evidence to support the 
veteran's claim.  The decision cited to the original left 
ankle fracture in 1992 and treatment and residuals from that 
point forward.  There was no mention even made of the 
veteran's military service.

Finally, the Board has considered the veteran's contentions 
that his military specialty of being with a force recon unit 
required him to participate in unusually strenuous physical 
training; physical training that exceeded the norm even for 
regular Marines.  The Board has also considered the veteran's 
contentions that his multiple parachute jumps caused trauma 
to his left ankle, to include hairline fractures.  
Nevertheless, there is no competent evidence of record to 
support the veteran's theory that his strenuous physical 
activity in service and his multiple parachute jumps in fact 
caused him to have hairline cracks in the bones of the left 
ankle and leg such that he was predisposed to fracture his 
left ankle in 1992.  That an individual similarly situated 
might experience such a predisposition due to such physical 
activity does not mean that the veteran in fact experienced 
such problems related to service.

The Board notes that the veteran is capable of presenting lay 
evidence regarding the symptoms of residuals he felt were 
related to his training in service.  However, where, as here, 
a medical opinion is required to diagnose the condition and 
to provide a nexus opinion to link the veteran's current left 
ankle disorder to service, only a qualified individual can 
provide that evidence.  As a layperson, the veteran is not 
qualified to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, without 
persuasive evidence linking the veteran's current left ankle 
disorder to any incident of service this claim must be 
denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a left ankle disorder.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001).  The Board 
notes that 38 C.F.R. § 3.102 was amended in August 2001, 
effective as of November 9, 2000.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  However, the change to 38 C.F.R. § 3.102 
eliminated the reference to submitting evidence to establish 
a well-grounded claim and did not amend the provision as it 
pertains to the weighing of evidence and applying reasonable 
doubt.  Accordingly, the amendment is not for application in 
this case.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  There is no outstanding information or evidence 
needed to substantiate a claim in this case.  The veteran is 
claiming service connection for a left ankle disorder.  His 
claim has been pending since April 1998, with a Board remand 
in October 2000 that further advised him on the evidence 
necessary to substantiate his claim.  The RO advised the 
veteran regarding the VCAA in February 2001 and reiterated 
what was needed to establish entitlement to the benefit 
sought on appeal.  There is no additional information or 
evidence needed to substantiate and complete his claim.

Newly codified 38 U.S.C.A. § 5103, requires certain notices 
be provided by the Secretary when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b) (2002), details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The veteran's claim originated in April 1998 at the time of 
his VA orthopedic examination.  His claim was denied in July 
1998 on the basis that there was no evidence of a left ankle 
injury or problem in service and the first evidence of a left 
ankle problem was presented in 1998, approximately 25 years 
after the veteran's military service.

The veteran was issued a statement of the case (SOC) in March 
that addressed the entire development of his claim up to that 
point.  The SOC addressed the procedural aspects of the case, 
provided a recitation of the pertinent statutes and 
regulations, and discussed the application of the evidence to 
the case.  The SOC again notified the veteran that he had not 
submitted sufficient evidence to establish that his claimed 
left ankle disorder was related to service.

The Board remanded the case in October 2000.  In that remand 
the Board noted that the veteran had presented the November 
1999 statement from a VA podiatrist.  The veteran was 
encouraged to provide further evidence of an opinion that 
specifically linked his current left ankle disorder to 
service.

The RO wrote to the veteran in February 2001 and informed him 
of the evidence necessary to establish entitlement to the 
benefits sought.  He was also advised to submit evidence in 
support of his claim or to identify evidence he wanted VA 
assistance to obtain.

The RO also wrote to the veteran in April 2001 in response to 
his letter to the President and to inform him that medical 
evidence and SSA records were requested on his behalf.

The RO again wrote to the veteran in July 2001 to advise him 
on the status of the request for records.  The veteran 
submitted a copy of the SSA decision in his case and the 
private medical records were received in July 2001.

The veteran was issued supplemental statements of the case in 
August 2002 and December 2002 that contained a review of all 
of the evidence of record.  The veteran's claim remained 
denied because he had not provided evidence to establish a 
link between his current left ankle disorder and his military 
service.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to establish service connection.  He was kept 
informed of the evidence developed by VA.  The August 2002 
and December 2002 SSOCs informed the veteran as to why the 
evidence added to the record did not allow for the grant of 
his claim.  In summary, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. § 5103 
as enacted by the VCAA and newly promulgated 38 C.F.R. § 
3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2002).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case VA and private treatment records were obtained 
and associated with the claims folder.  The veteran was 
afforded a VA examination in April 1998 and scheduled for a 
second examination in October 2002 but did not report.  (The 
Board must rate based on the available record when the 
veteran fails to report for an examination scheduled in an 
attempt to obtain evidence sufficient to grant the benefit 
sought.  38 C.F.R. § 3.655 (2002).)  The veteran was advised 
of the types of evidence necessary to establish service 
connection in this case and offered assistance to obtain such 
evidence.  The veteran did not request a hearing in his case.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.   The Board is not 
aware of any outstanding evidence.  Therefore, the Board 
finds that VA has complied with the spirit and the intent of 
the duty-to-assist requirements found at 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c)-(e).

Thus, VA has satisfied its duties to inform and assist the 
veteran in this case.  Further development of the claim and 
further expending of VA's resources are not warranted.  Cf. 
Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); Dela 
Cruz v. Principi, 15 Vet. App. 145, 149 (2001).


ORDER

Service connection for a left ankle disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

